DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  Most of the prior art used is from the IDS’s submitted.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armacost et al. US 2016/0214551 and further in view of Yu et al. US 2008/0129307 and Bean US 9,434,308
As per claim 1, Armacost et al. US 2016/0214551 teaches a system for detecting anomalies in electrical wiring in a truck trailer (Abstract teaches monitoring various truck/trailer systems, figures 2 and 4 teach controllers monitoring systems, to include current monitoring #412), comprising: 
   	a current measuring circuit configured to measure a current indicating current received from a truck tractor (figure 4 shows Front controller #404 that sends/receives any/all inforamtion from trailer’s Rear controller #406, while #412 teaches measuring current to/from each device/function such as #414, #416, #418, #420.  Para #3 teaches a link carrying “total” power/current from the cab to the trailer which would be inherently known and/or easily measured by current monitor #412.  Para #21 teaches the power link connected between Front/Rear Controllers and would inherently know the total/master current flowing),  
[0003] One typical electrical connection between the cab and the trailer includes a Society of Automobile Engineers (SAE) standard J560 connector. The J560 connector is a standardized seven conductor electrical connector that is used to connect the various electronic systems of a pulling vehicle, such as a commercial truck, to the corresponding electronic systems operating on a towed trailer. Typically, the seven conductors are used to power/control a trailer's clearance markers, license plate light, tail lights, left and right turn lights, brake lights, auxiliary/ABS lights, as well as provide a ground return in one example. The J560 connector provides a straight-through connection to operate the components of the trailer, such as those listed. The J560 connector is designed to provide a standard plug into which a cab may connect to one or more components of the trailer for energizing the components. In this manner, the J560 connector is merely a connector for ease in connecting the cab to various trailers that may be pulled by the cab.
[From Para #21]:  In one embodiment and shown in the communication system 202, a power and/or ground line 210 may be connected between the front controller board 204 and the rear controller board 206. As explained in more detail below, the controller boards 204,206 may control the power provided to one or more components of the trailer from the power/ground line 210.
   	the current measuring circuit electrically connected upstream from a power distribution circuit of the trailer (Figure 4 shows that the Rear controller also provides power distribution to each/every function in the trailer);     	
one or more slave current measuring circuits electrically connected to the power distribution circuit downstream from the master current measuring circuit and upstream from one or more trailer components electrically connected to the power distribution circuit (Figure 4, #412 shows current monitoring for each “slave” device/function in the trailer which is considered to be attached AFTER the Rear Controller, hence it is downstream from the master and upstream from the trailer components (ie. is between the components and the master)), 
[From Para #42]:  “..The current monitoring sensor 412 may provide a similar electronic signal when a low current condition is detected on one or more power lines of the trailer. For example, one of the rear lights of the trailer may be malfunctioning such that when power is applied to the light, a low current situation occurs. In this instance, the current monitoring sensor 412 may provide a message or other electronic signal to the system 402 for transmission along the system. A similar approach may be utilized for the tire pressure sensor 420..”.
   	wherein the slave current measuring circuits are:  
a) linked to the current measuring circuit via an internal communications link (Fig. 4, #408 is Twisted Pair communcations link between Rear Controller/Current Monitor and Front/Master controller and can send information/alerts to the system/Controllers, etc.); 
[From Para #41]:  “…In one particular example, the measurement is transmitted to the rear controller board 406 and transmitted along the transmission path 408 to the front controller board 404. In one embodiment, the sensor 414 is configured to generate a message of the same communication protocol as the communication system 402. Thus, in one example, the sensor 414 may generate a CAN bus protocol message or messages that includes the temperature reading of the sensor and provide the messages to the back controller board 406. In this example, the back controller board 406 may receive the CAN bus protocol messages and transmit the messages along the transmission path 408 of the communication system 402. In another embodiment, the rear controller board 406 may be configured to receive a measurement or other message from the sensor 414 and convert or otherwise encode the message into the communication protocol of the communication system 402. Regardless of when the message or measurements from the sensor 414 is encoded into the communication protocol of the communication system 402, the sensor may utilize the communication system to transmit the reading or measurement to other components of the trailer”.
b) electrically connected to individual trailer components of the one or more trailer components (Figure 4 shows that the Current Monitoring system #412 monitors the current to the different devices/functions, hence it would inherently be connected to them to take measurements); and 
c) configured to measure a slave current indicating current passing through the slave current measuring circuit (Current Monitoring system #412 monitors current to the different devices/functions and must be inherently connected to each device/function to measure the current passing through the slave/current monitor – ie. current measuring device must be inserted inbetween devices to measure the current passing through); 
wherein the current measuring circuit is configured to: 
one or more slave current measuring circuits to separately measure the slave current (Para #42 teaches that the Current Monitoring device/function can measure the individial current to each device/function shown in figure 4); 
   	measure the total current (Fig. 4 shows the Front controller with power link #410 which would be the current flowing from the cab to the trailer, hence it can inherently measure the total/master current that flows to the trailer) ; and  
  	generate a notification of a circuit anomaly if a problem is determined (Fig. 4 shows Current Monitoring function/device #412 that can measure the current flowing to the devices/functions and notify the Rear Controller which will send a notification to the Front/Master controller via the twisted pair #408 as per Para #42 above where there is an anomoly, ie. inherently a current flow is out of range, etc..) .  
	but is silent on
	a master current measuring circuit configured to measure a master current indicating current received from a truck tractor, 
command the one or more slave current measuring circuits to separately measure the slave current; 
measure the master current; and 
difference between the master current level and the slave current of one or more individual slaves is greater than a predetermined threshold value.  
	The examiner notes that there are subtle differences between the applicant’s design and the teachings of Armacost (as listed above).   These subtle differences really amount to a choice in how the system is built, ie. is there one controller, multiple controllers (eg. front/rear as per Armacost), is there a command sent and is a current difference taken at a specific place OR in a specific manner.
With regard to “…a master current measuring cirucuit…to measure the master current” and a “difference between the master current level and the slave current of one or more individual slaves is greater than a predetermined threshold value”, Yu et al. US 2008/0129307 teaches a master and slave nodes and measuring the difference between the master and slave which is compared to a current threshold that can be used to determine if a wiring issue exists (NOTE that Yu’s master can be placed at the front of the link (or anywhere), hence it can measure total/master current or a subset if located elsewhere):
“A method and apparatuses detect arc faults. The apparatus according to one embodiment comprises: a master node (111) for digitally detecting a current signal and a voltage signal at a first point in a wiring system (131); a slave node (122) for digitally detecting a current signal and a voltage signal at a second point in the wiring system (131); and a detection unit for detecting an arc fault in the wiring system (131) by comparing the current signals from the master  node (111) and from the slave node (122)..”    (ABSTRACT)
[0039] The difference between the two signals seen by the master node 111 and the slave node 122 may be compared to a current threshold that is larger that the normal leakage current, to determine whether the difference represents arcing current. In one implementation, the current threshold may be determined previously, off-line or on-line.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Armacost, such that it measures the master current AND a difference between the master current level and the slave current of one or more individual slaves is greater than a predetermined threshold value, to provide the ability to determine the total/master current sent to the trailer/slaves and measure a difference which will show if a wire is damaged as based on the difference (ie. short or low/high current measurements, etc.).	
Regarding a “command the one or more slave current measuring circuits to separately measure the slave current” and “..current…between tractor and trailer..”, at least Bean US 9,434,308 teaches the ability to send a command to test an external device’s current draw by sending a command, either periodically, discontinuously, intermittently, via user-initiaed command, etc., which reads on the limitation.
 (11) An external device, such as a light, that is electrically connected to the electrical system of a trailer may typically draw an expected level of current during normal operation. The status monitoring device of the present embodiment continually measures the level of current through, or the voltage of, each external device of the trailer electrical system. That is, the device of the present embodiment may monitor the various external devices in real time, although status monitoring devices of other embodiments of the present invention may periodically, discontinuously, or intermittently monitor the various circuits, or may monitor the various circuits upon receiving a user-initiated command. Accordingly, when there is an intermittent change in the continuity of the external device, which may, for example, cause a light flicker, the status monitoring device may detect a change in current or voltage of the external device, which may indicate a faulty or failing electrical connection.    (C4, L39-56)
Furthermore, Bean’s system (Fig. 1, #100) is placed between tractor and trailer and can measure (master) current, voltage, power from the tractor to the trailer:
(15) In some embodiments, the status monitoring device 100 is coupled (e.g., electrically connected) between the electrical system of a tractor 110 and the electrical system of a trailer 120. As the electrical power flows from the tractor 110 (e.g., from the tractor battery or generator) to the trailer 120, the status monitoring device 100 may be coupled in series with the electrical system of the trailer 120 (e.g., be in-line with or in a current path from the tractor 110 to the trailer 120)     (C5, L15-22)
(16) According to some embodiments, the status monitoring device 100 includes a sensing unit 102, a monitoring unit 104, a power unit 106, and a status indicator 108. The sensing unit 102 senses (e.g., continuously senses) the current and voltage at the output of tractor's electrical system (or at the input of the trailer's electrical system). The monitoring unit 104 monitors the sensed current and the sensed voltage of the line to detect any faults that may occur in the trailer electrical system (e.g., one or more of the trailer's external devices).    (C5, L28-37)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that command the one or more slave current measuring circuits to separately measure the slave current and current…between tractor and trailer, to provide the ability to measure the slave currents (between tractor and trailer) at any time via a command (for real-time monitoring or troubleshooting).


	

As per claim 6, the combo teaches claim 1, comprising: 
a nosebox mounted to the truck trailer (Armacost, Fig. 1 shows controllers in nosebox of trailer, #104, #106 is also a controller), 
the nosebox having terminals for connecting six separate power cables and a ground cable to a truck tractor (Armacost, SAE J560 connector provides 6 power cables and 1 Ground Cable between cab and trailer); 
[0003] One typical electrical connection between the cab and the trailer includes a Society of Automobile Engineers (SAE) standard J560 connector. The J560 connector is a standardized seven conductor electrical connector that is used to connect the various electronic systems of a pulling vehicle, such as a commercial truck, to the corresponding electronic systems operating on a towed trailer. Typically, the seven conductors are used to power/control a trailer's clearance markers, license plate light, tail lights, left and right turn lights, brake lights, auxiliary/ABS lights, as well as provide a ground return in one example. The J560 connector provides a straight-through connection to operate the components of the trailer, such as those listed. The J560 connector is designed to provide a standard plug into which a cab may connect to one or more components of the trailer for energizing the components. In this manner, the J560 connector is merely a connector for ease in connecting the cab to various trailers that may be pulled by the cab.
wherein the system includes six separate master current measuring circuits electrically connected to the six separate power cables and to six separate power distribution 30circuits which are included in the trailer, the six separate distribution circuits having separate one or more slave current measuring circuits (Armacost and/or Yu teaches one/more power cables between cab and trailer and power distribution to the devices/functions/slaves/components which would inherently provide for 6 separate links and/or one link that contains the 6 links within it, etc. (which is a design consideration), which measures current to the devices/functions/slaves/components).



As per claim 7, the combo teaches claim 1, comprising: 
a nosebox mounted to the trailer (Armacost, Fig. 1 shows controllers in nosebox of trailer, #104, #106 is also a controller), 
the nosebox having terminals for connecting six separate power cables and a ground cable to a truck tractor (Armacost, SAE J560 connector provides 6 power cables and 1 Ground Cable between cab and trailer);;  
[0003] One typical electrical connection between the cab and the trailer includes a Society of Automobile Engineers (SAE) standard J560 connector. The J560 connector is a standardized seven conductor electrical connector that is used to connect the various electronic systems of a pulling vehicle, such as a commercial truck, to the corresponding electronic systems operating on a towed trailer. Typically, the seven conductors are used to power/control a trailer's clearance markers, license plate light, tail lights, left and right turn lights, brake lights, auxiliary/ABS lights, as well as provide a ground return in one example. The J560 connector provides a straight-through connection to operate the components of the trailer, such as those listed. The J560 connector is designed to provide a standard plug into which a cab may connect to one or more components of the trailer for energizing the components. In this manner, the J560 connector is merely a connector for ease in connecting the cab to various trailers that may be pulled by the cab.
wherein the master current measuring circuit provides power from one or more of the six separate power cables to a single power distribution circuit electrically connected to the one or more trailer components  (Armacost and/or Yu teaches one/more power cables between cab and trailer and power distribution to the devices/functions/components which would inherently provide for 6 separate links and/or one link that contains the 6 links within it, etc. (which is a design consideration), which can measure current to the devices/functions/slaves/components).


As per claims 8 and 19, the combo teaches claim 1/12, wherein the internal communications link comprises:  
two communication cables electrically connected to the master current measuring circuit (Armacost, Fig. 2 shows twisted pair comm link which goes from Rear Controller w/current monitor to the Front Controller/Cab); 
wherein the master current measuring circuit includes a master Control Area Network (CAN) controller electrically connected to the communication cables (See Para #14 below which teaches a CAN); 
wherein the slave current measuring circuit includes a slave CAN controller electrically connected to the two communication cables (Slave CAN controller is interpreted as the Rear Controller – ie. slave device(s) are in the trailer); and  
wherein the master and slave current measuring circuits communicate using a CAN protocol (Armacost teaches the controllers can be connected via twisted pair wiring (two cables) and configured into a Controller Area Network (CAN) that is electrically connected to the twisted pair wires and uses a CAN protocol for communications between front/master and rear/slave controllers)
[0014] Further, the communication system of the trailer may be configured to integrate and communicate with several modules within or associated with the trailer. For example, the trailer may include several sensors (such as a tire pressure sensor, a cargo temperature sensor, a cargo weight sensor, a current load sensor, and the like) that may provide readings and/or signals to the trailer communication system. These sensor signals may be interpreted, encoded, decoded, or otherwise processed by one or more of the controller boards of the communication system and transmitted in response to the signal. In another example, one or more additional communication systems, such as a cellular communication system or a local area wireless system may connect to or otherwise interact with the trailer communication system. In one particular embodiment, the transmission media between the controller boards of the communication system may include a twisted pair of wires. Further, in one embodiment, the communication system may utilize the standard communication protocol SAE J1939 for a controller area network (CAN) bus system. In this manner, a communication system may be implemented in a trailer that allows for transmission of one or more electrical signals utilized in the operation of a trailer and for the connection and communication of several sensor and/or communication modules of the trailer.


As per claims 9 and 20, the combo teaches claim 1/12, wherein the master current measuring circuit comprises: 
a communication circuit configured to establish at least one external communication link with a remote computing device (Armacost teaches a communication circuit to external/remote computing devices/locations, See #422 and/or #424); 
wherein the communication circuit is configured to use the external communication link to send the notification to the remote computing device (Armacost teaches sending alerts to the driver and truck company):
[0046] Another communication mechanism that may be utilized in conjunction with the communication system 402 is a wireless communication mechanism 422. Such a communication system 422 may be used for nearby or local wireless communication. In one particular example, the wireless communication mechanism 422 may be in communication with an in-cab display device 428. In one embodiment, the in-cab display device 428 is a display located within the cab pulling the trailer. The in-cab display 428 may provide a driver with information pertaining to the trailer. For example, the in-cab display 428 may provide an alert signal to the driver when a sensor alarm is triggered, such as a low tire pressure or the opening of the rear door. In one example, the in-cab display 428 may be a cellular phone associated with the driver. In another example, the in-cab display 428 may be a display device mounted in the cab. Regardless of the display device 428, the communication system 402 may be utilized to provide operational information concerning the trailer to the driver in a similar manner to that information being provided to a truck monitoring company. As should be appreciated, information provided to the driver and/or the truck monitoring company through the communication system 402 may increase the safe and reliable operability of the trailer while being pulled.




As per claim 21, the combo teaches claim 12, wherein the one or more trailer components include vehicle stop-tail-turn lamps, vehicle turn signal lamps, vehicle brake lamps, vehicle tail lamps, vehicle running lamps, vehicle anti-lock brakes, vehicle interior illumination lamps, vehicle reverse lamps, or any combination thereof (Armacost teaches at least monitoring the current on a light, which reads on any of the lights listed above).  
[0042] In a similar manner, other sensors 412-420 associated with the trailer may utilize the communication system 402 to transmit measurements and/or other information through the trailer. For example, the door open sensor 418 may not provide a continuous stream of measurements, but rather only provides a signal when the door of the trailer is open. Upon the condition of an open door, an electronic signal may be transmitted from the sensor 418 to the communication system 402. Also similar to above, the electronic signal of the sensor 418 may be in a protocol utilized by the communication system 402, or may be converted into a protocol by the system. The current monitoring sensor 412 may provide a similar electronic signal when a low current condition is detected on one or more power lines of the trailer. For example, one of the rear lights of the trailer may be malfunctioning such that when power is applied to the light, a low current situation occurs. In this instance, the current monitoring sensor 412 may provide a message or other electronic signal to the system 402 for transmission along the system. A similar approach may be utilized for the tire pressure sensor 420.



As per claim 22, the combo teaches claim 12, wherein the one or more trailer components include an antilock brake system controller, pressure sensors, temperature sensors, door sensors, cargo sensors, cargo length sensors, liquid level sensors, refrigeration sensors, or any combination thereof (Armacost, figure 4 teaches Tire Pressure, Cargo temp and Door Open, which reads on several of the above).  


Claims 10, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armacost/Yu/Bean and Bean US 9,834,133
As per claim 10, the combo teaches claim 9, wherein the at least one external communication link includes at least one of the following, or any combination thereof: 
a Bluetooth wireless communication link that sends the notification according to the Bluetooth protocol, 
a LoRa communication link that sends the notification according to the LoRa protocol, 
a communication link that conforms to the Institute of Electrical and Electronics Engineers (IEEE) 802.15.4 specification, 
a communication link that conforms to any one or more of the IEEE 802.11 family of wireless protocols, and/or 
a cellular telephone communication link.  (Armacost teaches both local wireless communication and cellular, where “local” can be Bluetooth and WLAN/IEEE, etc.):
[0046] “…Another communication mechanism that may be utilized in conjunction with the communication system 402 is a wireless communication mechanism 422. Such a communication system 422 may be used for nearby or local wireless communication…..In one example, the in-cab display 428 may be a cellular phone associated with the driver…”. 


As per claim 12, this claim is rejected in its entirety as based on the rejection of claim 1 but is silent on deactivating one or more trailer components electrically connected to a power distribution circuit in a truck trailer.
	At least Bean US 9,834,133 teaches a network of switches (fig. 4, #312) that can be used to deactivate/disconnect the power distribution circuit in the truck trailer from the trailer components (switches can connect/disconnect the external components on the Trailer (EXT) from the batter/power distribution system #220).
(28) In some embodiments, the switching network 312 comprises a plurality of switches S.sub.1 to S.sub.N (where N is a positive integer) configured to electrically couple the auxiliary devices 230 to the battery 220 when activated (e.g., turned ON or closed). The control module 314 determines which of the plurality of switches S.sub.1 to S.sub.N to activate and which to deactivate (e.g., turned OFF or opened) based on the control signal from the trailer transceiver 304. In some examples, the plurality of switches S.sub.1 to S.sub.N may include one or more MOSFETs (e.g., PMOS and/or NMOS transistors) and electromagnetic/electromechanical relays (e.g., a reed relay), and/or any other suitable switch as recognized by those of ordinary skill in the art. The plurality of switches S.sub.1 to S.sub.N may be integrated with the other circuitry of the controller 310 or may be discrete components external to such circuitry.    (C6, L59 to C7, L7)
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it deactivates one or more trailer components electrically connected to a power distribution circuit in a truck trailer, to provide the ability to individually test/troubleshoot each external device/function on the trailer to pinpoint any wiring problem(s).



As per claim 18, the combo teaches claim 12, but is silent on 
comprising: performing the actions specified in claim 12 for each of the one or more trailer components electrically connected to the power distribution circuit.
At least Bean US 9,834,133 teaches a network of switches (fig. 4, #312) that can be used to deactivate/disconnect the power distribution circuit in the truck trailer from the trailer components (switches can connect/disconnect the external components on the Trailer (EXT) from the batter/power distribution system #220).   Thusly, one skilled can perform the actions in claim 12 by disconnecting/connecting individual external devices/functions to test each wire.
 In some embodiments, the switching network 312 comprises a plurality of switches S.sub.1 to S.sub.N (where N is a positive integer) configured to electrically couple the auxiliary devices 230 to the battery 220 when activated (e.g., turned ON or closed). The control module 314 determines which of the plurality of switches S.sub.1 to S.sub.N to activate and which to deactivate (e.g., turned OFF or opened) based on the control signal from the trailer transceiver 304. In some examples, the plurality of switches S.sub.1 to S.sub.N may include one or more MOSFETs (e.g., PMOS and/or NMOS transistors) and electromagnetic/electromechanical relays (e.g., a reed relay), and/or any other suitable switch as recognized by those of ordinary skill in the art. The plurality of switches S.sub.1 to S.sub.N may be integrated with the other circuitry of the controller 310 or may be discrete components external to such circuitry.    (C6, L59 to C7, L7)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify , such that it comprises performing the actions specified in claim 12 for each of the one or more trailer components electrically connected to the power distribution circuit, to provide the ability to individually test each external device/function on the trailer to pinpoint any wiring problem(s).



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armacost/Yu/Bean and {Czaja et al. US 5,911,785  OR  Christopherson et al. US 2016/0121792 OR Wolf US 8,947,096}
As per claim 16, the combo teaches claim 12, but is silent on wherein the action of deactivating one or more trailer components comprises: 
diverting power from the one or more trailer components using a switching device configured to selectively divert power from the one or more trailer components to a test load downstream from the switching device.  
See Czaja or Christopherson or Wolf:
	i) Czaja et al. US 5,911,785 teaches generic testing of a system by selection and switching of different test devices/loads so that the system (or components) can be tested a device by replacing said components with a dummy load to test the current/voltage signals supplied to dummy load for test procedures.  In a similar manner, one skilled would replace various components on the trailer with a dummy load to mimic the actual device/function and test it for current/voltage, etc..
 	(19) Moreover, a dummy load may be utilized as a replacement for a motor for some testing procedures. The impedance of such a load may be matched with that of a motor, and moreover, a measuring device such as a voltmeter and/or ammeter may be used to monitor the signals supplied to the dummy load.   (C5, L58-63)
	Note that Figure 2 shows the ability to select the different components/devices to test which would be similar to testing the various components in the trailer by selecting/switching to the different lights/lamps, tire pressure, open door, load/weight, cargo temp etc.. per Armacost’s figure 4.
	ii) Christopherson et al. US 2016/0121792 teaches testing trailer systems (figure 1) which selects which system to monitor and provides feedback as based on the Diagnostic Device that is inserted into the system (see figures 2, 6-7, 9)):
[0066] Fig. 9 is a schematic block diagram illustrating one embodiment of a circuit 900 in accordance with embodiments of the present disclosure. The circuit 900 is a representative embodiment of the connection between the controller 200 and the wiring harness 904. The controller, as described above, includes a plurality of inputs 903 for receiving detecting voltage and/or current in the wiring harness 904. In the depicted embodiment, the circuit 900 includes contact points 902 that are representative of wires in a vehicle lighting system. In the depicted embodiment, the vehicle lighting system includes 7 wires identified as GND, Trailer Brakes, Running Lights, AUX 12v, Left/Stop, Right/Stop, and Backup Lights. Different wiring systems may include a greater or lesser number of wires. Box 904 is indicative of the wiring connector that plugs into the vehicle lighting wiring harness.
	iii) Wolf US 8,947,096 teaches a trailer light test system (figure 2) that is attached to the trailer connections and tests the lighting system (figure 4)
“…Also within the compact portable housing is a light mode control means that allows the device to cycle through multiple light modes for testing, and an error detection analysis means that indicates where and what type of fault is detected. The outside surface of the compact portable housing contains an on/off switch means, a light mode selector switch to select from individual light modes or a cycle mode that rotates through all light modes at a predetermined interval, and fault detection indicators to indicate when, where, and what type of fault has been detected. Attached to a side of the housing is a connection port for connecting the device to a trailer light wiring harness..”.   (From Abstract)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the action of deactivating one or more trailer components comprises: diverting power from the one or more trailer components using a switching device configured to selectively divert power from the one or more trailer components to a test load downstream from the switching device, to provide the ability to switch a dummy/test loads into the circuit load to troubleshoot the circuit/wiring.


Allowable Subject Matter
Claims 2-5, 11, 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly technical design details not found in at least the prior art of record, either alone or in combination.
 
claim 2:  wherein the master current measuring circuit comprises:  
a master shunt resistor electrically connected in series upstream from the power distribution circuit; and 
a master microcontroller with a first input electrically connected to a first end of the master shunt resistor, and 
a second input electrically connected to a second end of the master shunt resistor;  
wherein the master microcontroller is configured to measure current passing through the master shunt resistor.  


Claim 3: wherein the one or more slave current measuring circuits comprises: a switching device configured to selectively divert power from an individual branch of the power distribution circuit to a test load; a slave shunt resistor electrically connected in series downstream from the test load; and a slave microcontroller with a first input electrically connected to a first end of the slave shunt resistor, and a second input electrically connected to a second end of the slave shunt resistor; and  wherein the slave microcontroller is configured to measure current passing through the slave shunt resistor.  

Claim 4:  wherein the test load includes a resistance equivalent to an overall resistance of the one or more trailer components electrically connected to the power distributions circuit downstream from the slave current measuring circuit.  
	
Claim 5: wherein the slave current measuring circuits are configured to selectively disconnect power to one or more trailer components electrically connected to the power distributions circuit downstream from the slave current measuring circuit; and 
wherein the master current measuring circuit is configured to measure the master current when power is disconnected from the one or more trailer components to establish a baseline leakage current for the power distribution circuit.  

Claim 11: wherein one or more trailer components includes at least one LED lamp electrically connected to the individual branch, and wherein the switching device is controlled by the slave microcontroller to selectively divert power from the at least one LED lamp to the test load.  
	
Claim 13:  comprising: deactivating all of the one or more trailer components using the master current measuring circuit controlling the slave current measuring circuits; and  measuring the master current using the master current measuring circuit and saving the master current as a baseline leakage current in a memory of the master current measuring circuit.  

Claim 14:  claim 13, wherein the predetermined threshold value is determined based on the baseline leakage current.  

Claim 15: wherein measuring the master current comprises: measuring current passing through a master shunt resistor connected in in series upstream from the power distribution circuit, wherein the current passing through the master shunt resistor is measured using a master microcontroller with a first input electrically connected to a first end of the master shunt resistor, and a second input electrically connected to a second end of the master shunt resistor.  

Claim 17: claim 16, wherein measuring the slave current comprises: measuring current passing through a slave shunt resistor connected in series downstream from the test load, wherein the current passing through the slave shunt resistor is measured using a slave microcontroller with a first input electrically connected to a first end of the slave shunt resistor, and a second input electrically connected to a second end of the slave shunt resistor.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414